Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Jennifer Yvonne Berry, M.D.,
Petitioner
v.
The Inspector General.
Docket No. C-09-408
Decision No. CR2126
Date: May 3, 2010
DECISION

The determination of the Inspector General (I.G.) to exclude Petitioner, Jennifer Yvonne
Berry, M.D., from participating in Medicare and other federally-funded health care
programs for a period of 14 years is sustained.

I. Procedural Background

The L.G. notified Petitioner on February 27, 2009 that she was being excluded from
participation in Medicare, Medicaid, and all federal health care programs for a period of
14 years, pursuant to section 1128(a)(1) of the Social Security Act (Act). The basis of
Petitioner’s exclusion was her conviction in the United States District Court for the
Northern District of Mississippi'of a criminal offense related to the delivery of an item or
service under Medicare or a state health care program. See Act § 1128(a)(1), 42 U.S.C. §
1320a-7(a)(1); 42 C.F.R. § 1001.101(a). The I.G. told Petitioner that the enhanced period
of her exclusion was based on three aggravating factors and no mitigating factors. LG.
Ex. 1.

' The February 27, 2009 LG. notice incorrectly states that the basis of Petitioner’s
exclusion was her conviction in the United States District Court for the Southern District
of Florida, Miami Division. However, by letter dated May 6, 2009, the I.G. amended the
February notice. 1G. Ex. 2. I find that this error caused no prejudice to Petitioner.
Acting through counsel, Petitioner perfected her appeal of the I.G.’s proposed action by
her April 23, 2009 Request for Hearing. In her Request, Petitioner stated that she was
challenging both the basis of the I.G.’s imposition of a sanction against her and the length
of the exclusion. Request for Hearing at 2.

On May 8, 2009, I convened a prehearing conference by telephone, the substance of
which is summarized in my Order of May 14, 2009. A schedule for motion practice was
established, and I required that Petitioner clarify her assertions in this appeal. Petitioner
responded on May 18, 2009 with Petitioner’s Clarification of Assertions on Appeal. (P.
Clarification). In her response, Petitioner stated that she was not challenging the basis of
the exclusion action by the I.G. and acknowledged “that a conviction did take place that
provides the jurisdictional basis for the exclusion action” currently before me. P.
Clarification at 1. Petitioner then narrowed the scope of her appeal to challenge only
whether the length of the proposed exclusion was reasonable. Petitioner stated that the
“TG. improperly considered the aggravating factors available to it, as well as failed to
properly take into consideration the mitigating factors set out in 42 C.F.R. §
1001.102(c).” Id. at 2.

An interval of motion practice followed, thus narrowing the scope of her appeal, and the
substantive issues raised in that motion practice were addressed by the parties’ filings in
response to my Order of May 14, 2009.°

My Order Addressing Issues for Summary Disposition and Giving Notice of Hearing of
September 9, 2009 summarized my view of the issues and provided the parties with an
explanation of why I believed that some of the issues could be resolved by the LG.’s
Motion. I also explained that one material issue of fact could not be resolved without an
evidentiary hearing. The parties were told that the uncontested evidence demonstrated
that: (1) the LG. has a basis for the proposed exclusion; and (2) there is no material issue
of fact as to the existence of the aggravating factors on which the I.G. proposed to rely in
enhancing Petitioner’s period of exclusion. The parties were told that because the L.G.
had conceded that the determination to enlarge Petitioner’s period of exclusion to 14
years was not affected or influenced by consideration of Petitioner’s asserted mitigating
factor, the factual question of Petitioner’s cooperation was a material and unresolved
issue of fact. I further ruled that the legal question of the reasonableness of the I.G.’s
weighing of the three aggravating factors would remain impossible to assess, until the
factual question of the existence of the unconsidered mitigating factor had been resolved.
The Order went on to set this matter for hearing.

2 On June 18, 2009, the I.G. filed a motion for summary disposition accompanied by five
exhibits in support of its motion. On July 20, 2009, Petitioner filed an answer (P. Answer
Brief) and attached three exhibits in support of her brief. On August 6, 2009, the I.G.
filed a Reply Brief. On August 17, 2009, Petitioner filed her Reply Brief.
I convened the hearing on November 9 and 10, 2009 in Houston, Texas. What remained
before me at the hearing were two principal questions: (1) the legal question of the
reasonableness of the length of Petitioner’s exclusion; which legal question depended on
(2) the fact question of whether, as Petitioner asserts, a mitigating factor exists —
specifically, that Petitioner cooperated with investigating and prosecuting officials in
such a fashion as to invoke the terms of 42 C.F.R. § 1001.102 (c)(3) — that the I.G. did
not consider in determining the length of Petitioner’s period of exclusion.

During the hearing, I admitted without objection Petitioner’s Exhibits 1-10 (P. Exs.) and

1.G. Exhibits 1-12 (1.G. Exs. 1-12). Tr. at 12. The I.G. proffered two additional exhibits

designated I.G. Exs. 13 and 14. Tr. at 215-16. Petitioner objected. Tr. at 216. Because I
found that the I.G.’s proffer of the two exhibits was untimely and therefore prejudicial to

Petitioner, I declined to admit them to the evidentiary record. Tr. at 118-20; 221.

The post-hearing briefing cycle in this case closed for purposes of 42 C.F.R. § 1005.20(c)
with the Civil Remedies Division’s receipt of the I.G.’s Post-Hearing Answer on March
15, 2010.

II. Issues

The legal issues before me are expressly limited to those set out at 42 C.F.R. § 1001.2007(a)(1).
In the specific context of this record they are:

a. Whether the LG. has a basis for excluding Petitioner from participating in Medicare,
Medicaid, and all other federal health care programs, pursuant to section 1128(a)(1) of
the Act;

and
b. Whether the 14-year length of the proposed period of exclusion is unreasonable.

The controlling authorities require that these issues be resolved in favor of the I.G.’s
position. Section 1128(a)(1) of the Act mandates Petitioner’s exclusion, since her
predicate conviction is not in dispute. A five-year period of exclusion is the minimum
period established by section 1128(c)(3)(B) of the Act, 42 U.S.C. § 1320a-7(c)(3)(B).
The enhancement of that period to 14 years is not unreasonable. All three of the
aggravating factors relied on by the I.G. to enhance the period are fully demonstrated in
the record before me, and no mitigating factor has been proven by Petitioner.
III. Controlling Statutes and Regulations

Section 1128(a)(1) of the Act, 42 U.S.C. § 1320a-7(a)(1), requires the exclusion from
participation in Medicare, Medicaid, and all other federal health care programs of any
individual or entity convicted of a criminal offense related to the delivery of an item or
service under title XVIII of the Act (the Medicare program) or any state health care
program. The terms of section 1128(a)(1) are restated in similar language at 42 C.F.R.
§ 1001.101(a)(1). This mandatory exclusion must be imposed for a minimum of five
years. Section 1128(c)(3)(B) of the Act; 42 U.S.C. § 1320a-7(c)(3)(B).

The minimum period may be lengthened if the I.G. has determined that certain
aggravating factors are present. 42 C.F.R. § 1001.102(b). Certain mitigating factors may
be considered as a basis for reducing the period of exclusion when the presence of
aggravating factors is found to justify a period of exclusion greater than five years. 42
CFR. § 1001.102(c).

The standard of proof is a preponderance of the evidence. 42 C.F.R. § 1001.2007(c).
Petitioner bears the burden of proof and persuasion on any affirmative defenses or
mitigating factors, and the I.G. bears the burden on all other issues. 42 C.F.R.

§ 1005.15(b) and (c).

IV. Findings and Conclusions

I find and conclude as follows:

1. On November 17, 2007, Petitioner appeared with counsel in the United States District
Court for the Northern District of Mississippi, pleaded guilty to one felony count of Theft
of Government Money, in violation of 18 U.S.C. § 641, and was adjudged guilty on her
plea. I.G. Ex. 5; 1.G. Ex. 9, at 21-31.

2. Judgment of conviction on her guilty plea was entered against Petitioner, and sentence
was imposed on her on July 16, 2008. I.G. Ex. 3; I.G. Ex. 10.

3. As part of her sentence, Petitioner was ordered to pay restitution to the Medicare
program in the amount of $458,237.00. I.G. Ex. 3, at 4.

4. The acts for which Petitioner was convicted occurred from about December 2003 to
about May 2005. I.G. Ex. 4.

5. Petitioner was sentenced to a six-month term of home detention, to be followed by a
five-year term of probation. IG. Ex. 3, at 2,5.
6. On February 27, 2009, the L.G. notified Petitioner that she was being excluded from
participation in Medicare, Medicaid, and all federal health care programs for the period
of 14 years, pursuant to section 1128(a)(1) of the Act. I.G. Ex. 1.

7. On April 23, 2009, Petitioner perfected her appeal from the L.G.’s action.

8. The guilty plea, adjudication of guilt, judgment of conviction, and sentence based on
Petitioner’s violation of 18 U.S.C. § 641, as described in Findings | and 2 above,
constitute a conviction related to the delivery of an item or service under Medicare or
Medicaid within the meaning of section 1128(a)(1) of the Act. Berton Siegel, D.O., DAB
No. 1467 (1994).

9. There is a basis for Petitioner’s exclusion pursuant to section 1128(a)(1) of the Act.

10. The I.G. has shown by a preponderance of the evidence that the acts for which
Petitioner was convicted resulted in a loss of $5,000 or more to a government program or
one or more entities, the aggravating factor established by 42 C.F.R. § 1001.102(b)(1).

1. The I.G. has shown by a preponderance of the evidence that the acts for which
Petitioner was convicted were committed over a period of one-year or more, the
aggravating factor established by 42 C.F.R. § 1001.102(b)(2).

2. The I.G. has shown by a preponderance of the evidence that the sentence imposed
upon Petitioner, as the result of her conviction, included incarceration, the aggravating
factor established by 42 C.F.R. § 1001.102(b)(5).

3. Petitioner has not shown by a preponderance of the evidence any mitigating factor
that I am authorized to consider under 42 C.F.R. § 1001.102(c) and has, in particular,
failed to establish the mitigating factor established by 42 C.F.R. § 1001.102(c)(3)(i).

4. Petitioner’s exclusion for five years is mandatory pursuant to section 1128(c)(3)(B)
of the Act. 42 U.S.C. § 1320a-7(c)(3)(B). That period is presumptively reasonable.

15. Exclusion of Petitioner for an additional period of nine years, and thus for a total
period of exclusion of 14 years, is not unreasonable based upon the three aggravating
factors in this case and the absence of any mitigating factors.

V. Overview and Background of Petitioner, Johnnie Lee Winfield, and
RehabSource, Inc.

To discuss with clarity the relationship among the entities RehabSource, Inc., Johnnie
Lee Winfield, and Petitioner, and to understand Petitioner’s role in that relationship, it is
important to provide this brief overview, although I note that it is not intended as a
substitute for my findings listed above.
Petitioner, a physician, owned and operated RehabSource, Inc., which provided physical
therapy services to patients in Greenville, Mississippi. Petitioner also served as the
Medical Director at RehabSource, Inc. Tr. at 27, 28. At all material times, she was
married to Johnnie Lee Winfield.

In late October 2005, there was a meeting among federal prosecutors and investigators
and Petitioner. At that meeting, counsel represented Petitioner. Tr. at 283. Sometime in
September 2007, a second meeting occurred, again among federal officials and Petitioner.
This meeting occurred at Petitioner’s attorney’s office. Tr. at 42. The general purpose of
these meetings was to explore the possibility of Petitioner’s cooperating with the federal
authorities and to provide Petitioner with an opportunity to explain “her side of the story”
to them.

Petitioner was neither cooperative nor convincing at those meetings, for she, Johnnie Lee
Winfield, and RehabSource, Inc. were indicted on June 22, 2006 for submitting false
claims to Medicare for physical therapy and evaluations that were not provided as
claimed. It was alleged, inter alia, that Petitioner, through RehabSource, Inc., billed
Medicare for evaluations and physical therapy services that: (1) were not ordered
pursuant to a proper medical evaluation; (2) were not reasonable and necessary for the
medical condition of the patient under Medicare guidelines; (3) were not ordered by a
physician as an integral part of a physician’s continuing active participation and
management of the course of treatment; (4) were not provided by qualified persons; or (5)
were not actually provided. The period of time during which these actions were alleged
to have occurred was from December 2003 through May 2005. I.G. Ex. 4; LG. Ex. 9, at
27-31.

On November 5, 2007, the criminal trial in the case of United States v. Jennifer Yvonne
Berry, Johnnie Lee Winfield, and RehabSource, No. 4:06CR104-P-B (2007) commenced
in the United States District Court for the Northern District of Mississippi. Tr. at 43.
Johnnie Lee Winfield was at the time Petitioner’s husband and was charged as her co-
conspirator. On Friday, November 9, 2007 — while the trial was in progress — Winfield
entered a plea of guilty to one count of Conspiracy to Commit Health Care Fraud, in
violation of 18 U.S.C. § 1347. I.G. Ex. 11. The trial continued with Petitioner, the
remaining personal defendant, and RehabSource, Inc. as a corporate defendant, but not
for long. On the seventh day of trial, Tuesday, November 13, 2007, Petitioner entered
her personal plea of guilty to one count of Theft of Government Money, a violation of 18
U.S.C. § 641, and entered a plea of guilty for the corporation RehabSource, Inc. on an
identical charge. I.G. Ex. 5; 1.G. Ex. 9.

Petitioner’s criminal conduct resulted in RehabSource Inc.’s receipt of $458,237.00 in
proceeds traceable to the offense to which Petitioner pleaded guilty. 1.G. Ex. 4; LG. Ex.
5. The terms of Petitioner’s plea agreement acknowledged that amount and also required
that she consent to the civil settlement of treble damages of $1,374,711.00 arising from
her criminal behavior. I.G. Ex. 5; I.G. Ex. 9.
The I.G. undertook exclusion proceedings against Johnnie Lee Winfield, relying on
section 1128(a)(1) of the Act, the same authority relied on here. The I.G.’s exclusion of
Winfield for 15 years was upheld by Administrative Law (ALJ) Judge Steven T. Kessel
in Johnnie Lee Winfield, DAB CR1971 (2009).

VI. Discussion

The essential elements necessary to support an exclusion based on section 1128(a)(1) of
the Act are: (1) the individual to be excluded must have been convicted of a criminal
offense; and (2) the criminal offense must have been related to the delivery of an item or
service under Title XVIII of the Act (Medicare) or any state health care program. See
Tamara Brown, DAB No. 2195 (2008); Thelma Walley, DAB No. 1367 (1992); Boris
Lipovsky, M.D., DAB No. 1363 (1992); Lyle Kai, R.Ph., DAB CR1262 (2004), rev'd on
other grounds, DAB No. 1979 (2005); see also Russell Mark Posner, DAB No. 2033, at
5-6 (2006). As discussed above, Petitioner has conceded that these two essential
elements are present in the case now before me. And, as noted above, the record amply
demonstrates that a factual basis exists for that concession. The essential elements of this
exclusion have been proven.

The L.G. relies on three aggravating factors set out at 42 C.F.R. § 1001.102(b)(1), (b)(2),
and (b)(5) in seeking to enhance to 14 years the period of Petitioner’s exclusion.
Petitioner does not challenge the actual existence of the three factors but argues that: the
1.G. incorrectly weighed the incarceration factor at 42 C.F.R. § 1001.102(b)(5) in setting
Petitioner’s period of exclusion; and failed to take into consideration Petitioner’s alleged
cooperation with federal officials. I address each of the three aggravating factors and
Petitioner’s alleged mitigating factor below.

The first aggravating factor on which the I.G. relies is present when “[t]he acts resulting
in the conviction, or similar acts... caused . . . a financial loss to a Government program
. .. of $5,000 or more.” 42 C.F.R. § 1001.102(b)(1). The court records show that
Petitioner was required to pay $458,237.00 in restitution to the Medicare program. I.G.
Ex. 4, at 3; LG. Ex. 5, at 3; LG. Ex. 5, at 5-6. Appellate panels of the Departmental
Appeals Board (Board) have characterized restitution in amounts greater than the
regulatory standard as an “exceptional aggravating factor” that is entitled to significant
weight. Jeremy Robinson, DAB No. 1905 (2004); Donald A. Burstein, Ph.D., DAB No.
1865 (2003). Iagree. The I.G. has established this first aggravating factor.

The second aggravating factor asserted by the I.G. is specified at 42 C.F.R.

§ 1001.102(b)(2). That factor is present if “[t]he acts that resulted in the conviction, or
similar acts, were committed over a period of one-year or more.” Here, the language of
the charge to which Petitioner pleaded guilty demonstrates the existence of this factor.
The criminal Information describes the period during which Petitioner “did knowingly
embezzle, steal, and purloin money of the Centers for Medicare and (sic) Medicaid
Services” as “beginning on or about around December 2003, and continuing without
interruption until on or about May 2005.” I.G. Ex. 4. The acts that resulted in
Petitioner’s conviction took place over a period of about 18 months, half again more than
the one-year regulatory standard. The I.G. has established this second aggravating factor.

The regulation at 42 C.F.R. § 1001.102(b)(5) provides that where “[t]he sentence
imposed by the court included incarceration,” an aggravating factor is present.
“Incarceration” is defined as “imprisonment or any type of confinement with or without
supervised release, including, but not limited to, community confinement, house arrest
and home detention.” 42 C.F.R. § 1001.2. Here, Petitioner was sentenced to a six-month
period of home detention, and this sentence constitutes an aggravating factor within 42
C.F.R. § 1001.102(b)(5).

Petitioner does not deny that the sentence to home detention amounted to a sentence of
incarceration within the meaning of the regulation. Rather, Petitioner argues that her six-
month home detention should be given less weight than traditional incarceration in
assessing her period of exclusion, since “the absence of any term of imprisonment must
be relevant . . . in deciding the inherent trustworthiness of the Petitioner and the
reasonableness of the period of exclusion.” P. Reply Brief at 2.

Petitioner relies on John (Juan) Urquijo, DAB No. 1735 (2000) to support her assertion
that not all forms of incarceration are to be treated as deserving equal weight. Petitioner
asserts that if the underlying issue is the trustworthiness of an individual to resume
participation in federal health programs, it is reasonable to give less weight to a sentence
consisting primarily of home detention, which could include permission to work outside
the home, rather than prison. Petitioner’s reliance on Urquijo and this argument is
misplaced.

I have noted that Petitioner’s home detention is defined by the regulation as incarceration
at 42 C.F.R. § 1001.2, and there is no dispute among the parties that this definition fits
these circumstances. However, the facts in Urquijo are not analogous to those in the case
before me. First, the petitioner in Urquijo was involved in a long-running conspiracy, but
his own participation in that conspiracy lasted less than a year. In the case before me, in
contrast with Urquijo, Petitioner was culpable for the entire period of the scheme, which
lasted 18 months. Second, in Urquijo, the United States District Judge specifically stated
when sentencing petitioner that she believed that the petitioner was a good person who
had made a mistake. Urquijo, DAB 1735, at n.2. However, in the case before me now,
Petitioner has not been able to present similar evidence. In reviewing the transcript of
Petitioner’s July 16, 2008 sentencing hearing, the contrast with the petitioner in Urquijo
is as stark as it is revealing. During her sentencing hearing, Petitioner advanced to the
sentencing judge the proposition that, to avoid revocation of her Texas medical license as
one result of her felony conviction, “my company could take the pleas of felony and I
could take a plea of misdemeanor,” thus allowing her to continue to practice at a hospital
in Texas where she was employed at the time. In forceful terms, United States District
Judge Pepper made clear his position in declining Petitioner’s proposal, stating directly to
Petitioner, “[t]he consequences of the actions that led us here today are large. Let’s just
say that. I didn’t put you in that box. You did.” LG. Ex. 10, at 7. In announcing his
decision to impose a sentence outside the advisory guidelines, Judge Pepper stated that
the “[rJeason for the sentence outside the advisory guideline is to provide restitution to
victims of the offense.” I.G. Ex. 10, at 14.

However, I believe that the Board’s decision in Jeremy Robinson, DAB No. 1905, is
instructive in this context. The Board noted, “in Jason Hollady, M.D., [DAB 1855] at 12
(2002)], we determined that a nine-month incarceration with work release was
‘relatively substantial’ and more than ‘token’ incarceration.” Jeremy Robinson, DAB No.
1905, at 12 (citing Jason Hollady, M.D., a/k/a Jason Lynn Hollady, DAB 1855, at 9-10
(2002)). In Hollady, the Board found irrelevant to the issue of whether Petitioner’s
sentence included incarceration the fact that a few days after petitioner’s sentence began

e was placed on a work release program. Jason Hollady, M.D., DAB 1855, at 9-10.
Following the Board’s guidance in Robinson, | find that Petitioner’s six-month term of
incarceration was more than “token” incarceration and that it manifested the sentencing
court’s “relatively substantial” doubt of Petitioner’s trustworthiness. See, e.g., 1G. Ex.
10, at 7. I can find nothing unreasonable in the I.G.’s reliance on Petitioner’s six-month
period of home detention to enhance Petitioner’s period of exclusion. The I.G. has
established this third aggravating factor.

As noted above, evidence relating to aggravating factors may be countered by evidence
relating to any of the mitigating factors set forth at 42 C.F.R. § 1001.102(c)(1)-(3). It is
well-settled that Petitioner bears the burden of going forward with the evidence and the
burden of persuasion, in her effort to establish the mitigating factor at issue. See Stacey
R. Gale, DAB No. 1941 (2004); Arthur C. Haspel, D.P.M., DAB No. 1929 (2004); see
also Dr. Darren James, D.P.M., DAB No. 1828 (2002). The parties were specifically
advised of this requirement in a letter issued at my direction on October 26, 2009, and
were directed to those cases for guidance.

The central point of contention in this case is not the existence of a basis for the proposed
exclusion, nor is it the existence of the three aggravating factors. It is Petitioner’s
allegation that she cooperated with federal investigators and the United States Attorney’s
Office in the Northern District of Mississippi within the meaning of 42 C.F.R. §
1001.201(c)(3)(i). This cooperation, Petitioner asserts, constituted a mitigating factor
that the I.G. failed to consider in setting the length of her exclusion.

Petitioner contends that it was her persuasive efforts in pleading with her husband and co-
conspirator before and during the trial that led to his decision to reach the plea agreement
and hence resulted in his conviction. Petitioner asserts that these persuasive efforts
entitle her to claim the existence of a mitigating factor, a factor that the I.G. should have,
but did not, take into consideration in determining her period of exclusion. Tr. at 32-34,
36-37; P. Post-Hearing Brief at 6.
10

The regulation at issue is set out here in pertinent part:

(3) The individual’s or entity’s cooperation with Federal or State officials
resulted in —

(i) Others being convicted or excluded from Medicare, Medicaid and all
other Federal health care programs... .

42 C.F.R. § 1001.102(c)(3)(i).

There are two conditions that must be satisfied as matters of fact for Petitioner to
establish the “cooperation” mitigating factor. First, she must show by a preponderance of
the evidence that she cooperated with Federal officials. Second, she must show by a
preponderance of the evidence that her cooperation resulted in the conviction of another.
And I emphasize that in this case it was entirely Petitioner’s burden to show that her
cooperation with government authorities resulted in Johnnie Lee Winfield’s conviction.
Stacey R. Gale, DAB No. 1941, at 9 (2004).

In Gale, the Board recited, and I recite here, the preamble to the regulation at 42 C.F.R. §
1001.102 where the drafters of the regulation stated what they had in mind as they
created the mitigating factor based on cooperation:

As a practical matter, . . . [w]e believe . . . that only significant cooperation

should be considered mitigating, and the imposition of a sanction of a result
of cooperation establishes that the cooperation was significant. We believe

that the significance of cooperation is more properly evaluated by those in a
position to utilize the information, rather than by an ALJ... .

Stacey R. Gale, DAB No. 1941, at 12 (citing 57 Fed. Reg. 3298, 3315 (Jan. 29, 1992)).

Petitioner asserts that she persuaded her husband to plead guilty, and she goes on to make
the claim that he “would not have pled guilty or accepted his conviction BUT FOR the
actions of the Petitioner begging him and pushing him in that direction.” Petitioner
argues that her actions are sufficient to establish “cooperation” under the regulation and
thus to justify a re-evaluation of her period of exclusion. P. Post-Hearing Brief at 13. It
must be emphasized, however, that Petitioner does not suggest that the investigators or
the prosecutors instigated or suggested her “begging” and “pushing” Winfield to seek a
plea bargain, and there is no hint or suggestion whatsoever in this record that the
investigators or prosecutors were even aware of her “begging” and “pushing.” Thus,
even if accepted at its absolute face value, Petitioner’s story of “begging” and “pushing”
represents an entirely unilateral, independent, undirected, and undisclosed effort,
motivated not by an interest in aiding law enforcement, but explicitly by self-interest. Tr.
at 116-20.
11

The record before me shows plainly what the limits of that face value are. First,
during the November 2009 hearing, Petitioner was directly questioned as to
whether anyone in the prosecution asked her to persuade her husband to plead
guilty, to which she responded: “I don’t believe so.” Tr. at 120. Petitioner
testified that when she recognized the implications of what was at stake for her —
“her freedom, her medical license and her pregnancy” — it was then that she
“began to push Mr. Winfield regarding the possibility of accepting a deal.” P.
Post-Hearing Brief at 10; Tr. at 46-49. When asked whether she was thinking of
helping the prosecution when she urged her husband to plead guilty, she
specifically conceded that she was not and flatly admitted that “I was thinking of
myself and my pregnancy.” Tr. at 118-19.

Moreover, the federal officials with whom Petitioner claims she cooperated testified at
the November 2009 hearing, and each rejected Petitioner’s description of her role in
Winfield’s plea. Consistently, each vigorously disputed Petitioner’s claim of
cooperation, and each did so from a perspective of intimate familiarity with the evidence,
both sides’ trial tactics, the dynamics of the proceedings, and the timing of Winfield’s
sudden decision to strike the best deal he could before the jury might deprive him of that
choice.

OIG Special Agent U. Powell testified about her reaction upon hearing Petitioner’s claim
of cooperation, stating “I thought it was a joke, it was so absurd. And I guess it was so
absurd to me because it had never — — I knew that she had entered a plea.” Tr. at 179.
Special Agent Powell testified that “some of her statements were also contradictory to the
medical records that we had and other evidence that we had already gathered,” and when
asked if Petitioner provided any information that was helpful to the investigation, Special
Agent Powell responded bluntly: “Not a single thing.” Tr. at 172-73.

FBI Special Agent B. Harris-Williams testified with reference to the October 2005
proffer meeting: “We found that she did not provide any relevant information that would
assist us in our investigation.” Tr. at 224 As to Petitioner’s claim of cooperation with
the government by facilitating Winfield’s plea she testified: “To be honest, I thought . . .
it was a joke.” Tr. at 227.

Assistant U.S. Attorney R. W. Coleman, co-counsel for the prosecution in the criminal
case, testified: “[S]he didn’t cooperate . . . [t]here is no cooperation . . . she never
cooperated.” Tr. at 252. AUSA Coleman testified: “Dr. Berry did not assist in any way,
much less give substantial assistance.” Tr. at 257.

Assistant U.S. Attorney C. Ivy, Jr., who served as lead prosecutor in the criminal case,
testified: “[S]he did not cooperate.” Tr. at 304. Before reaching that summation of his
views, however, AUSA Ivy explained that there had been an opportunity in open court —
at Petitioner’s sentencing hearing, the transcript of which appears in this record as 1.G.
12

Ex. 10 — for the prosecution, the defense, or both, to assert Petitioner’s cooperation.
AUSA Ivy pointed out:

There are many ways for that to be expressed. One would actually
be the pre-sentence investigation report that we just covered. A
second place for a person to raise that would be at the sentencing
hearing, which would have been raised by either her attorney, or I as
basically stated in the plea would announce what has taken place
regarding her cooperation. That is not going to appear in this
sentencing transcript, as, again, she did not cooperate.

Tr. at 304.

Some brief mention is warranted of testimony from L.T. Quifiones, Winfield’s defense
counsel, during the criminal trial. See P. Ex. 4. The story of her very late entry into the
case strongly suggests some last-minute manipulation by Winfield intended to delay the
start of the trial. Tr. at 135-37. Once she had undertaken Winfield’s defense, she
described her strategic situation thus: “I just felt that with all that the Government had,
we weren’t equipped to handle it . . . it was too late in the game . . . [t]here were no
motions filed . . . we were really under the gun in my opinion, and understaffed.” Tr. at
138-39. Ms. Quifiones was particularly clear that: “I felt that they were at a complete
disadvantage, and I began having serious conversations with my client in regards to
whether or not there should be a deal taken.” Tr. at 139. It is simply impossible to
reconcile these statements with the notion that Petitioner was the deciding factor in
Winfield’s decision to plead guilty, and I cannot accept that notion as credible. I find
instead that Ms. Quifiones’ testimony describes an extremely desperate situation for the
Winfield defense, a situation in which virtually the only option open was to, in AUSA
Ivy’s words, “make the best deal he could possibly get.” Tr. at 309.

In summary, then, the testimonial evidence presented at the hearing clearly establishes
that the federal officials who were instrumental in the prosecution of Petitioner and
Winfield were of the opinion that Petitioner was not only uncooperative, but believed that
if she had been cooperative in precisely the way she claims, they would have been aware
of it. That testimonial evidence is corroborated to a large extent by the absence of any
references to her alleged cooperation in any of the official records where it might be
expected to appear. I.G. Exs. 3-5, 8-10, and 12. Significantly, there is no reference to
Petitioner’s cooperation in the transcript of Winfield’s guilty-plea proceeding. .G. Ex.
11. And weighing heavily on the scale against Winfield’s and Petitioner’s credibility are
several additional factors. First, both Petitioner and Winfield are crimen falsi felons
convicted of crimes involving dishonesty and untruthfulness. Winfield’s capacity for
dishonesty is particularly florid. Tr. at 307-09. Winfield’s credibility is further damaged
by the fact that he was willing to shape his testimony in an effort to create an impression
of government heavy-handedness, but was shown to have testified falsely on the point.
Tr. at 204-06, 211. Next, what Petitioner and Winfield say now under oath is at variance

13

with positions they have taken elsewhere under oath. I. G. Ex 11. Third, they can offer
no objective corroboration of their stories, although some corroboration is to be expected
in court records. Fourth, the reported reactions of Petitioner’s defense attorney to
Winfield’s change-of-plea strongly suggests that Winfield’s plea was a detriment to
Petitioner, rather than the benefit she claims it was. Tr. at 176, 226-27, 230-33, 254-55,
310-11. Fifth, the timing of Petitioner’s plea, tendered only after four more days of trial
once Winfield had pleaded guilty and only after she herself had testified and been cross-
examined, belies her claim that she had a motive to “cooperate” in her fear for her health
and her pregnancy. Tr. at 309. Sixth, it cannot be overlooked that while the incentives
Petitioner has claimed as the basis for her “cooperation” have been shown to be illusory,
there is a very real and non-illusory incentive — earlier access to the financial benefits of
Medicare practice — for her to claim the mitigating factor now. Seventh, for the reasons
I have noted above, the Quifiones testimony must be evaluated with great caution when it
describes Petitioner’s role in Winfield’s change-of-plea.

With all of those considerations in mind, I find and conclude that the testimony given by
Petitioner and Winfield is inherently untrustworthy, logically inconsistent, objectively
unsupported, and in all material matters false. I find and conclude that Petitioner did not
attempt to persuade Winfield to plead guilty and that she did not thereby assist Federal
authorities in winning his conviction.

But there must needs be more to this discussion than a rejection of Petitioner’s
version of the facts, for both Petitioner and the I.G. have vigorously debated
another way of looking at this appeal. Both sides have made arguments that seem
at times to posit arguendo a state of facts very much as Petitioner claims them to
be. Their arguments then debate this question: assuming arguendo that Petitioner
did through her own unilateral actions persuade Winfield to plead guilty, but also
assuming that the prosecuting authorities neither solicited nor encouraged her
efforts, were unaware of them at the time, and remained unaware of them through
the conclusion of all proceedings in both prosecutions, can Petitioner’s efforts be
characterized as “cooperation” as contemplated by 42 C.F.R. § 1001.102(c)(3)(i)?

There need be little debate about the meaning of the word. It is defined in BLACK’S LAW
DICTIONARY (8th ed. 2004) as contemplating “. . . individuals who join together for a
common benefit.” The COMPACT OXFORD ENGLISH DICTIONARY (Rev. ed. 2008)
definition is based on the word “cooperate,” which is defined as meaning to “work jointly
towards the same end.” The I.G.’s briefing cites similar definitions. 1.G.’s Post-Hearing
Brief at 8-9. Petitioner does likewise. P. Post-Hearing Brief at 3-4. The common thread
in this web of lexicography is the repetition of the words “joint” or “together,” and the
sense that whatever else may be intended by the term “cooperation,” it necessarily
excludes actions taken unilaterally by a party, even if those actions are helpful to another
party remaining wholly unaware of them, bearing no responsibility for them, and
exercising no control over them.
14

There need be even less debate about the importance of excluding such unilateral actions
from the concept of “cooperation” when the concept involves the enforcement of criminal
laws. A person who proposes to “cooperate” with law enforcement officers without
informing them of her or his intentions is effectively beyond their control. That person is
at best a “Lone Ranger,” and at worst a “cowboy cop.” The officers cannot control his
actions, her methods, her targets, or his goals. The officers have no assurances of his
personal agenda or her bona fides. If they are very lucky, the officers will only learn of
this “cooperation” when it brings them useful information. If they are unlucky, they will
learn of these activities when something goes wrong — potentially, very dangerously
wrong. It is beyond reasonable argument that the regulation’s drafters could have
intended their words to be understood as including such an unsupportable reading,
particularly when it is recalled “that the scope of section 1001.102(c)(3) is narrow.”
Marcia C. Smith, a/k/a Marcia Ellison Smith, DAB No. 2046 (2006).

The plain meaning of the regulation excludes the unsolicited, unilateral, and undisclosed
activity in which Petitioner asserts that she engaged. Even if it occurred exactly as she
and Winfield say, it does not amount to “cooperation” within the meaning of 42 C.F.R. §
1001.102(c)(3)(i) and would not entitle her to claim the benefit of the mitigating factor
there set out. In so concluding, | intend this conclusion to stand as an entirely
independent and fully sufficient reason for rejecting Petitioner’s claim for the benefit of
42 CFR. § 1001.102(c)(3)(i).

The 1.G.’s discretion in weighing the importance of aggravating and mitigating factors in
exclusion cases commands great deference when reviewed by Administrative Law
Judges. Jeremy Robinson, DAB No. 1905; Keith Michael Everman, D.C., DAB No.
1880 (2003); Stacy Ann Battle, D.D.S., et al., DAB No. 1843 (2002). That deference
requires that the ALJ not substitute her or his own view of what period of exclusion

might appear “best” in any given case for the view of the I.G. on the same evidence. In
general, the Board has insisted that ALJs may reduce an exclusionary period only when
they discover some meaningful evidentiary failing in the aggravating factors upon which
the I.G. relied, or when they discover evidence reliably establishing a mitigating factor
not considered by the I.G. in setting the enhanced period. Jeremy Robinson, DAB No.
1905. Where, as here, all three of the aggravating factors on which the I.G. relied are
present and there are no mitigating factors, a holding that the exclusion period chosen by
the I.G. is unreasonable could be reached only through the substitution of views that the
doctrine of deference forbids.

Accordingly, the only question now before me is whether the length of the period of
exclusion is within a reasonable range. In this case, it may be noted that the proposed 14-
year period of Petitioner’s exclusion is in fact one year shorter than the 15-year period
imposed on Winfield and affirmed as reasonable in Johnnie Lee Winfield, DAB CR1971.
It is comparable to periods I have held reasonable on similar facts and aggravating factors
in Deborah Morris, DAB CR1877 (2008) and Julius Williams, III, DAB CR1464 (2006).
It is commensurate with the range established as reasonable in: Russell Mark Posner,

15

DAB No. 2033; Stacey R. Gale, DAB No. 1941; Jeremy Robinson, DAB No. 1905;
Thomas D. Harris, DAB No. 1881 (2003); Fereydoon Abir, M.D., DAB No. 1764
(2001); and Joann Fletcher Cash, DAB No. 1725 (2000). I have no difficulty in
concluding that the length of the period of exclusion is within a reasonable range.

VII. Conclusion

For the reasons set forth above, the I.G.’s exclusion of Jennifer Yvonne Berry, M.D.,
from participation in Medicare, Medicaid, and all other federal health care programs for
a period of 14 years pursuant to the terms of section 1128(a)(1) of the Act is sustained.

/s/
Richard J. Smith
Administrative Law Judge

